Citation Nr: 0524709	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-21 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The appellant had active military service from November 1970 
to November 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas, Regional Office (RO).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2004).

During a preconference hearing with the undersigned in June 
2004, the veteran stated that he wanted to continue with his 
appeal for entitlement to service connection for heart 
disease and for a TDIU and not with the issues of entitlement 
to service connection for an anxiety disorder and for a left 
knee disorder, thereby withdrawing his appeal for these two 
issues.  

The veteran also raised two additional issues, entitlement to 
a rating in excess of 10 for a low back disorder and 
entitlement to service connection for a bilateral foot 
disorder.  These two issues are referred to the RO for 
appropriate action.
 
The Board notes that the RO addressed the heart disorder as a 
reopened claim in a March 2002 decision.  Subsequently, it 
listed the issue on a direct basis in the June 2003 statement 
of the case and December 2003 supplemental statement of the 
case.  To clarify the issue on appeal, the Board finds that 
there is no prior final decision denying service connection 
for heart disease.  There is a prior decision in May 1991 RO 
decision in which it denied service connection for "chest 
pains", but there is no indication that it was adjudicated 
as related to a heart disorder.  Therefore, the Board has 
reframed the issue on the title page of this action as 
entitlement to service connection for a heart disorder, and 
will address the issue on a direct basis.


FINDING OF FACT

There is no evidence of heart disease in service or for 
several years thereafter, and no competent evidence of a 
nexus between the veteran's current heart disease and his 
period of active service.   


CONCLUSION OF LAW

Service connection for heart disease is not established.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including heart disease, are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3) 3.309(a).    

In this case, VA medical evidence shows that the veteran is 
currently diagnosed as having a cardiovascular disease.  In 
December 1993, he was first diagnosed with heart disease.  
However, the Board notes that there is no evidence of heart 
disease in service.  That is, there is no notation of 
abnormalities regarding the veteran's heart and no diagnosis 
or treatment for a heart disorder.  

Although the veteran complained of chest and abdominal pain, 
including on the Medical History discharge in 1990, these 
complaints were not linked to a heart disorder.  The service 
records only provide evidence against his claim. 

In fact, despite the veteran's contentions, there is no 
medical evidence of a heart disorder or diagnosis of heart 
disease until December 1993, several years after the 
veteran's separation from service in 1990.  Therefore, 
service connection may not be established based on chronicity 
in service or for disability first seen in service with 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.  In addition, the presumption of 
in-service incurrence for heart disease is not for 
application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 
38 C.F.R. §§ 3.307(a)(3) 3.309(a).  

The Board must note the lapse of several years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Moreover, the Board finds no competent evidence of a nexus 
between the veteran's current heart disease and his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  Initially, the Board 
emphasizes that the veteran, as a lay person, is not 
competent to offer an opinion as to the etiology of his 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Thus, his personal opinion 
that he had heart disease in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  

According to an April 2003 VA examination report, the 
examiner diagnosed the veteran with coronary artery disease, 
status post CABG in 1994.  The examiner added that, after a 
careful review of the medical records, that a treadmill test 
in the later 1980s was negative for abnormality.  As a 
result, the examiner opined that it was possible that the 
veteran's coronary artery disease developed after discharge 
from the military.  As a whole, while the opinion is not 
completely unambiguous on this issue, the Board finds that 
this medical opinion provides a slight amount of additional 
evidence against this claim. 

The private and VA medical records show the first diagnosis 
of heart disease in December 1993.  This evidence, however, 
offers no evidence at all that the veteran's heart disease 
developed during service, or within year of discharge.  In 
fact, no mention is made of the veteran's service, providing 
more evidence against this claim.  The fact that the 
disability began three years after discharge does not provide 
a basis to assume that this disorder is related to service. 

With regard to the veteran's own beliefs, he is not competent 
to provide a medical opinion associating his heart disorder 
with service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

To the extent the veteran's reported history may be suggested 
to refer to service (which it does not do) the Board 
emphasizes that a medical record that documents the medical 
history provided by a veteran does not provide additional 
enhancement or analysis and is not competent medical evidence 
required to establish service connection.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Subsequent medical records 
offer no additional comment as to the etiology of the 
veteran's heart disease, and in fact do not provide any 
indication of an association between the heart disorder and 
service, providing yet more evidence against this claim.  
Absent such competent evidence of a nexus, the claim must be 
denied.  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for heart 
disease.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

 Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) (2004) 
apply to cases pending before VA on November 9, 2000, even if 
the initial agency of original jurisdiction decision was 
issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The RO originally addressed the veteran's claims in a January 
2002 decision, after to the enactment of VCAA.  The RO 
advised the veteran in letters dated in January 2002 of what 
information and evidence was needed to substantiate his 
claims.  The letters also advised him of the information and 
evidence that should be submitted by him, namely, any 
additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was told that it 
was his responsibility to support the claim with appropriate 
evidence.  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  

When considering the January 2002 notification letter, the 
Board finds that the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Board 
finds that further development is not needed in this case 
with respect to the issue on appeal because there is 
sufficient evidence to decide the claim.  VA scheduled a VA 
examination in April 2003. 

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for heart disease is denied.  


REMAND

The record reflects that in a June 2003 rating decision, the 
RO granted service connection for residuals of multiple 
osteotomies of the right foot with hammertoes, evaluated as 
20 percent disabling; residuals of multiple osteotomies of 
the left foot, evaluated as 10 percent disabling; 
degenerative disc disease of the lumbar spine, evaluated as 
10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and chronic gastritis, evaluated as 10 percent 
disabling.  

Although the veteran was recently afforded VA examinations 
for these disorders in April 2003 to determine whether 
service connection was warranted, the examiners did not 
provide a medical opinion concerning whether these disorders, 
standing alone, render the veteran unemployable.  Therefore, 
the Board believes that the veteran should be afforded a VA 
examination in order to determine whether the veteran is 
unemployable due to his service connected disorders.

In this regard, it is important to note that in determining 
whether the veteran is entitled to a total disability rating 
based on individual unemployability, neither his nonservice-
connected disabilities nor his age may be considered.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Furthermore, in light of the RO's June 2003 decision, the RO 
did not address these newly service-connected issues with 
respect to the TDIU claim.  According to the June 2003 
statement of the case, which was issued on the same day as 
the RO's decision granting service connection for residuals 
of multiple osteotomies of the right foot with hammertoes; 
residuals of multiple osteotomies of the left foot; 
degenerative disc disease of the lumbar spine; tinnitus; and 
chronic gastritis, the RO noted in the decision the veteran 
was not service connected for any disabilities that occurred 
during service and, therefore, denied the TDIU claim.

Unfortunately, the RO did not discuss the June 2003 decision 
granting the foregoing service-connected disabilities in the 
June 2003 statement of the case.  Moreover, in the December 
2003 supplemental statement of the case, the RO did not 
discuss the recently granted service-connected issues.  
Instead, the RO indicated in that no relevant evidence had 
been submitted since the June 203 statement of the case.  The 
RO must discuss the new service connected disorders when 
readjudicating the veteran's TDIU claim.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The veteran should be afforded a VA 
examination to determine the extent of 
his service-connected residuals of from 
multiple osteotomies of the right foot 
with hammertoes; residuals of multiple 
osteotomies of the left foot; 
degenerative disc disease of the lumbar 
spine; tinnitus; and chronic gastritis:  

?	The purpose of the examination is to 
determine whether the service-
connected disabilities cited above 
have caused the veteran's 
unemployability.  The claims folder 
or the pertinent medical records 
contained therein, and a copy of the 
Board's REMAND of this case, must be 
reviewed by the examiner in 
conjunction with his or her 
examination of the veteran.  All 
necessary tests should be performed.  
The examiner should record pertinent 
medical complaints, symptoms, 
clinical findings, and comment on 
the functional limitation, if any, 
caused by each of the veteran's 
disabilities listed above.

?	The examiner should provide a 
medical opinion concerning the 
impact of the service-connected 
residuals of multiple osteotomies of 
the right foot with hammertoes; 
residuals of multiple osteotomies of 
the left foot; degenerative disc 
disease of the lumbar spine; 
tinnitus; and chronic gastritis on 
the veteran's ability to work, to 
include whether they render him 
unemployable.  The rationale for all 
opinions expressed should also be 
provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue of entitlement to 
a TDIU based on a de novo review of the 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


